Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:

United States Patent Application Publication 2014/0274108 discloses a mobile device affects at least one positioning function based, at least in part, on a recommended candidate position fix mode received from another electronic device for use in a particular region of an environment. A mobile device may obtain assistance data indicative of a candidate position fix mode for a partial region of an environment navigable by the mobile device, and in response to a determination that the mobile device is estimated to be located within a threshold proximity of the partial region, affect a wireless signal-based positioning function based, at least in part, on the candidate position fix mode. 




The prior art of record does not disclose or make obvious the claimed apparatus comprising at least one processor, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to receive, an information element comprising information for identifying location of a first device at least with respect to the apparatus.   Send a request to a base station.  The request 
The prior art of record does not disclose or make obvious the claimed apparatus comprising at least one processor, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processor, cause the apparatus at least to receive a request comprising location information related to a first device associated to first base station.  Identify, in response to the received request, at least one further device located in a proximity to the first device and transmit an identifier of the at least one further device to the base station for interference measurements by the first device.  It seems that when the device transmit the identifier of the at least one further device to the first base station, this action triggers the interference measurements in the first device.  If this is how Applicant’s want to claim their invention, the Examiner will not dispute it.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861.  The examiner can normally be reached on Monday, Wednesday, Friday, 12 noon-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645